Citation Nr: 0807607	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  00-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2002, July 2004, April 
2005, and January 2007.  This matter was originally on appeal 
from April 2000 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In his December 2007 letter, the veteran raised the claim of 
entitlement to service connection for cysts to include as due 
to Agent Orange exposure.  This matter is, therefore, 
referred to the RO for appropriate action.  In addition, the 
Board notes that the veteran has questioned his 60 percent 
combined evaluation.  This is referred to the RO for its 
consideration. 

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded four times in the past.  Consequently, 
the Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of entitlement to a TDIU was remanded by the Board 
in April 2005 and January 2007 for adjudication of the 
intertwined claim of entitlement to service connection for a 
left upper extremity disability.  This was not done.  The 
April 2005 Remand noted that the veteran's January 2005 
correspondence was a claim for service connection for a 
disability of the left arm and hand, including the shoulder, 
related to the previous lung surgery and also noted that this 
was an inextricably intertwined issue of secondary service 
connection that had not been adjudicated.  Therefore, further 
development is needed in light of this Stegall violation.

In addition, the Board notes that the veteran underwent a VA 
examination in February 2003 for the purpose of determining 
whether he was unemployable as a result of his service-
connected disabilities.  As it has been a number of years 
since the last VA examination, the evidence of record is 
clearly stale.  The Court has impressed on VA on many 
occasions the necessity of obtaining a recent VA examination.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  Thus, the veteran should be scheduled to undergo VA 
examination, by an appropriate physician to determine whether 
his service-connected disabilities render him unemployable.  
Prior to arranging further examination, the veteran should be 
given another opportunity to present any additional 
information and/or evidence pertinent to the claim for a 
TDIU.  

Accordingly, this case is remanded for the following action:

1. The veteran should be requested to 
indicate if he has received any VA, non-
VA, or other medical treatment for his 
service-connected disabilities that is 
not evidenced by the current record.  If 
so, the veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records should 
then be obtained and associated with the 
claims folder.  The veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
veteran's intertwined claim of 
entitlement to service connection for a 
left upper extremity disability should be 
adjudicated.  Appropriate appellate 
procedures should be followed.  

3.  The veteran should then be afforded a 
VA examination by an appropriate 
physician to ascertain whether or not the 
veteran's service-connected disabilities 
render the veteran unemployable.  The 
physician should be provided a list of 
all service-connected disabilities.  In 
addition, the claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.   

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether, based on the examination 
and a review of the record, it is at 
least as likely as not that the veteran's 
service-connected disabilities render him 
unable to obtain or retain substantially 
gainful employment, notwithstanding any 
impairment due to advancing age or 
nonservice-connected disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The claim of entitlement to a TDIU 
should then be readjudicated.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


